Citation Nr: 1018175	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  02-05 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

When this case was previously before the Board in July 2009, 
it was remanded for additional development.  It has since 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is etiologically 
related to a combat stressor or to an in-service noncombat 
stressor shown by credible supporting evidence.  

2.  While a diagnosis is not supported, a preponderance of 
the medical evidence establishes that an anxiety disorder was 
present in service and that any psychoneurosis now present is 
more likely than not etiologically related to service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a psychoneurosis was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for service connection for an 
acquired psychiatric disability manifested by anxiety, the 
record reflects that the Veteran has been provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of his claim.  
In addition, the evidence of record is sufficient to 
establish his entitlement to service connection for this 
disability.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

The record also reflects that service medical records, 
service personnel records, and all available post-service 
medical evidence identified by the Veteran have been obtained 
to the extent possible.  In addition, he has been afforded an 
appropriate VA examination.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim for an acquired psychiatric disorder.  The 
purpose of this remand was to attempt to find records 
pertaining to the Veteran's claimed VA treatment in the 1970s 
and confirming his stressors, as well afford the Veteran a VA 
psychiatric examination.  

The record establishes that attempts were made to find 
documents confirming the Veteran's claimed in-service 
stressors, and pertinent VA outpatient treatment records are 
associated with the Veteran's claims file.  In January 2010, 
the Veteran underwent a VA psychiatric examination.  Thus, 
all of the Board's remand instructions have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, to include 
PTSD and an anxiety disorder, as he believes that this 
disability arose as a result of his active duty service.  In 
particular, the Veteran alleges that his PTSD stems from a 
stressful incident in service when an explosion occurred on 
K-C135 plane he was on for transfer to a temporary duty 
assignment in November 1967.  He further claims that the 
plane had to make an emergency landing.  He also alleged he 
then went to sick call for his nerves during service.

The Veteran's service treatment records confirm that he was 
treated in service for mild anxiety and was prescribed Valium 
in July 1969.  However, there were no abnormalities found 
with respect to this condition listed on the Veteran's 
November 1969 discharge examination or report of medical 
history.

His service personnel records confirm that he served on a 
temporary duty assignment from November 1967 to January 1968.  
However, searches of the Joint Services Records Research 
Center and Defense Personnel Records did not yield any 
documents confirming the claimed plane explosion.

With respect to post-service medical records, VA outpatient 
treatment records from 1999 show that the Veteran described a 
period of significant depression in the 1970s after his 
discharge from service.  He recalled stressful events from 
his service, including the explosion on the plane and seeing 
coffins from soldiers killed in action in Vietnam.  He 
described experiencing PTSD-symptoms including exaggerated 
startle response, panic attacks, nightmares, and anxiety.

A psychiatric evaluation from the Vet Center from October 
2008 noted that the Veteran reported the stressful plane 
incident and that he believed at that time that the plane was 
going to crash and he would be killed.  It was further 
indicated that the Veteran sought help for his anxiety and 
nerves at Udon Air Force Base in Thailand during his service, 
and then sought further treatment at a VA medical center 
during the 1970s for his anxiety and sleep problems.  The 
examiner summarized that the Veteran experienced trauma in 
the military.  His current symptoms included sleep 
difficulties, intrusive thoughts and images, exaggerated 
startle response, and a fear of flying.  The examiner 
determined that the Veteran was suffering from moderate 
anxiety, mild depression and PTSD related to his military 
service.

The Veteran was also afforded a VA examination in January 
2010 to determine the etiology of any currently present 
acquired psychiatric disorder.  The examiner noted that the 
Veteran was treated for anxiety in service in 1969 and was 
prescribed Valium.  The Veteran also discussed various in-
service stressors, particularly the plane incident.  Based 
upon a psychiatric evaluation, the examiner diagnosed the 
Veteran with PTSD.  She opined that the Veteran's current 
diagnosis was related to his in-service treatment of anxiety.  
In so finding, she reasoned that the symptoms the Veteran was 
treated for in service are similar to his current PTSD 
symptoms, and that PTSD is a type of anxiety disorder.  She 
also pointed out that the Veteran was treated for anxiety 
after his reported stressor occurred in 1967.

With respect to the Veteran's claimed PTSD, the Board notes 
that while the record establishes a clear post-service 
diagnosis of PTSD, the Veteran did not receive an award or 
decoration indicative of his participation in combat with the 
enemy and none of his claimed stressors are combat stressors.  
Therefore, credible supporting evidence of these stressors is 
required.  The Veteran has not submitted "buddy" statements 
or any other evidence corroborating any of these alleged 
stressors outside of his own statements.  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  As noted 
above, the originating agency has made attempts to verify the 
alleged plane explosion and subsequent emergency landing, but 
was unable to find any records based on the information 
provided.  Accordingly, the Board must conclude that service 
connection is not warranted for PTSD.  In reaching this 
decision, the Board has determined that the benefit-of-the 
doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.

However, the Board has determined that the Veteran is 
entitled to service connection for a psychoneurosis, such as 
anxiety disorder.  PTSD is also a psychoneurosis, so while 
the diagnosis of PTSD cannot be confirmed, this action 
essentially allows the claim as all symptoms attributed to 
the psychoneurosis will be considered in the assigned rating.  
Both the VA examiner and Vet Center examiner linked the 
Veteran's current psychiatric symptoms to service.  The VA 
examiner specifically determined that the Veteran's PTSD 
symptoms are anxiety-related and similar to those documented 
in service.  Moreover, the Vet Center examiner also 
determined the Veteran suffers from moderate anxiety related 
to his service.  Since these examiners opined that the 
Veteran's anxiety is related to his service, and since there 
is no contrary medical opinion of record, the preponderance 
of the evidence weighs in favor of the claim for service 
connection for and acquired psychiatric disorder manifested 
by anxiety.  Accordingly, service connection for an anxiety 
disorder is warranted.


ORDER

Service connection for a psychoneurosis, to include an 
anxiety disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


